Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
Carlton Hooker Jr.,
Plaintiff USDC No.
Vs, Date: November 20, 2020

USDOJ - Executive Office of United States Attorneys,

Defendant

FREEDOM OF INFORMATION ACT COMPLAINT

Page 1 of 7 PagelD 1

This is an action under the Freedom of Information Act, 5 U.S.C. § 552, for injunctive and other appropriate relief

and seeking the disclosure and release of agency records improperly withheld from (Plaintiff, Carlton E. Hooker Jr.)

and the Court by the (Defendant, USDOJ - Executive Office of United States Attorneys) and its components, the

United States Attorney's Office for the Middle District of Florida, Tampa Division.
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 2 of 7 PagelD 2

Jurisdiction and Venue

This Court has both subject matter jurisdiction over this action and personal jurisdiction over the parties pursuant
to 5 U.S.C. § 552(a)(4)(B). This court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in

this district under 5 U.S.C. § 552(a)(4)(B).

Judicial Proceedings against an Agency

The Freedom of Information Act provides for federal district court jurisdiction in proceedings brought against an
agency to enjoin its withholding of records. See 5 U.S.C. Sec. 552(a)(4)(B). Previously this was subsection (a)(4)(D)
of the FOIA, not (c), and it has now been repealed- see Pub.L. No. 98-620, 98 Stat. 3335 (1984). In addition,
amendments to the Act require the government to answer or otherwise plead within 30 days after service, unless an

extension is obtained; this halves the 60-day period normally permitted in a federal case. See 5 U.S.C. 552(a)(4)(C).

PARTIES
Plaintiff, Carlton Hooker Jr. (“Plaintiff”), maintains his primary residence in Pinellas County at 2678 N. McMullen

Booth Rd. Apt #8111, Clearwater, Florida 33761.

Defendant, USDOJ - Executive Office of United States Attorneys falls under the executive branch of the United
States government. The United States Attorney’s Office for the Middle District of Florida (“USAO”) Tampa

Division are components of the (“VA”).
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 3 of 7 PagelD 3

COUNT | - EQUSA’s FAILURE TO COMPLY WITH FOIA REQUEST

 

1. On the date of January 22, 2020, | made a FOIA Request to the Executive Office of United States Attorneys
under FOIA Request No. EOQUSA-2020-01260 for a copy of the following evidence that Assistant United States
Attorney, Stephanie Smith Leuthauser has in her possession since January 6, 2020.

a. Gmail - RE_ FOIA Request for Copy of OPM Approval for Direct-Hire Authority (DHA) for Job
Announcement NY-FNC-1944457-BU-NC, OPM Request 2020-00148.

b. VA Response to Freedom of Information Act No. 20-01289-F

2. The first evidence piece of evidence will show that on the date of October 11, 2019, the Office of Personnel
Management (OPM) never approved any (VA) request for them to create and post a Direct Hire Authority

Police Officer position under Job Announcement No. NY-FNC-1944457-BU- NC on April 3, 2017.

3. The second piece of evidence, shows that the VA created a fraudulent FOIA response under VA FOIA No.
20-01289-F, fraudulently stating that Mr. Peter J. Shelby made the request, and OPM approved the posting
of the position on January 24, 2018, which was approximately 8 months and 8 days after the fake Direct Hire

Authority police officer position was posted.

4. On the date of April 12, 2020, | discovered that the Executive Office of United States Attomeys issued a Final

 

Disposition that states: Improper FOIA Request for Other Reasons.

5. On the date of April 12, 2020, | filed an appeal of FOIA Request EOUSA-2020-001260 via email directly to

the Director of the Executive Office of United States Attorneys, Mr. Corey Ellis.
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 4 of 7 PagelD 4

6.

10.

On the date of April 13, 2020, | received a letter from the Office of Information Policy (OIP) of the United States

Department of Justice, acknowledging my administrative appeal under assigned number A-2020-00680.

Under the United States Department of Justice memo titled - OIP Guidance: Adjudicating Administrative
Appeals under the FOIA it states as follows: Absent “unusual circumstances,” the FOIA provides that agencies

should make a determination with respect to an appeal within twenty working-days of its receipt by the agency.

As of May 29, 2020, it had been thirty five working days, with absolutely no explanation as it pertains to what
was Improper about the FOIA Request and based on the Agency's failure to comply by failing to provide a
explanation reason, the Plaintiff decided to file suit on June 1, 2020 under USDC Case No. 8:20-cv-01248-

WFJ-CPT.

On the date of June 2, 2020, approximately 24 hours after that lawsuit was filed, | received a decision on A-
2020-00680, which states that they could not process the request until | submitted a notarized signature or a

Certification of my Identity under Penalty of Perjury for which | was given a copy of DOJ Form 361.

On the date of July 9, 2020, | signed and faxed over two copies of DOJ For, 361, to the attention of United
States Attorney, Maria Chapa Lopez, for which | authorized the United States Department of Justice to

release any and all information relating to me, to the following individuals:

a. United States District Court Judge, William F. Jung - USDC Case No. 8:20-cv-01248-WFJ-CPT, and

b. United States District Court Judge, Charlene Honeywell - USDC Case No. 8:18-cv-02000-CEH-JSS
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 5 of 7 PagelD 5

11. As of this date, November 20, 2020, Stephanie Smith Leuthauser is willfully refusing to turn over those
documents to the Court in both cases, because it would show that the VA fraudulently created a fake Direct
Hire Authority Police Officer for me, as referenced in Claim C of USDC Case No. 8:18-cv-02000-CEH-JSS
filed on August 30, 2018, for which that would justify granting my Motion to Reopen based on Fraud

(Document 86), and Motion for Sanctions (Document 88) against Ms. Leuthauser.

12. FOIA obligations require agency records either belong to the agency, by creating or obtaining them, or be
within its control. See Wolfe v. Dep't of Health & Human Servs., 711 F.2d 1077, 1079 (D.C. Cir. 1983) (defining

agency record as either created or obtained by agency).

13. The record from OPM, and the fraudulent record from the VA was obtained by Ms. Leuthauser via email from

me, and emails are classified as agency records.

PRAYER FOR RELIEF

Plaintiff, Pro-Se Carlton E. Hooker Jr. hereby request that the Court issues the following:

e A Court Order instructing the Executive Office for the United States Attorneys, to produce and turn over the
following documents that were being fraudulently concealed by Assistant United States Attorney, Stephanie

Smith Leuthauser to Judges, Charlene Edwards Honeywell and William F. Jung

a. Gmail-RE FOIA Request for Copy of OPM Approval for Direct-Hire Authority (DHA) for Job Announcement

NY-FNC-1944457-BU-NC, OPM Request 2020-00148.

 
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 6 of 7 PagelD 6

b. VA Response to Freedom of Information Act No. 20-01289-F

NOTE: Failure to comply with a court order to produce the records in question may also result in punishment for
contempt for the responsible employee, who is Stephanie Smith Leuthauser, the attorney covering up fraud on behalf
of the Department of the VA in USDC Case No. 8:18-cv-2000-CEH-JSS. See 5 U.S.C. Sec. 552(a}(4)(G), along with

criminal charges under 18 USC 2071(b) for Concealment of a Government Record.

e Plaintiff, hereby requests to be reimbursed for the cost of filing this lawsuit, if the Agency proceeds to comply

with FOIA after this suit has been filed in accordance with the following: United States Department of Justice,
137. SANCTIONS FOR VIOLATING FOIA where it states as follows: In a case brought under FOIA the court
determines the matter de novo and may examine the specific agency records in camera to determine whether
they should be withheld under any exemption. See 5 U.S.C. Sec. 552(a)(4)(B). The burden is on the
government to sustain its action. Id. The court may award reasonable attorney fees and other litigation costs

against the government when the complainant substantially prevails. See 5 U.S.C. Sec. 552(a)(4\(E).

e Plaintiff hereby requests sanctions against the above referenced individual agencies employee, AUSA -
Stephanie Smith Leuthauser anyone else who instructed her to conceal a government record in accordance
with the following: United States Department of Justice, 137. SANCTIONS FOR VIOLATING FOIA where it

states as follows: Action against Individual Employees: Sanctions may be taken against individual agency

 
Case 8:20-cv-02749-JSM-TGW Document1 Filed 11/20/20 Page 7 of 7 PagelD 7

employees who are found to have acted arbitrarily or capriciously in improperly withholding records.
Additionally, the court must award attomey fees and other litigation costs against the govemment and Plaintiff
hereby requests in accordance with United States Department of Justice, 137. SANCTIONS FOR VIOLATING
FOIA as follows: When the statutory requirements are found by the Court to have been met, the Merit Systems
Protection Board (MSPB) must promptly initiate a proceeding to determine whether disciplinary action is
warranted against the office or employee who is primarily responsible for the withholding. The MSPB, after
investigating and considering the evidence, submits its findings and recommendations to the agency
concerned which then is required to take the corrective action recommended by the Board. See 5 U.S.C. Sec.
992(a)(4)(F). Additionally, there now exists independent jurisdiction for such MSPB investigations under 5

U.S.C. Sec. 1206(e)(1) (1982).
fa
Caldan € verde. y
Carlton Hooker, Jr.
2678 N. McMullen Booth Road
Apt. #8111
Clearwater, Florida 33761

Phone: (727)342-3282

Email: carltonhoooker@qmail.com

 
